Citation Nr: 1141714	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, also claimed as jungle rot.

2.  Whether new and material evidence has been received to reopen a claim for service connection for frostbite bilateral legs.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his August 2010 VA Form 9, Substantive Appeal, the Veteran requested a video conference Board hearing be held at the RO.  In July 2011 correspondence, the RO notified the Veteran that his video conference Board hearing was scheduled for a date in September 2011.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the following service connection claims: entitlement to service connection for a skin disorder also claimed as jungle rot; for frostbite bilateral legs; and for bilateral hearing loss; although properly notified of the denial, the Veteran failed to appeal.

2.  Evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a skin disorder, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for frostbite bilateral legs, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

4.  In a January 2007 rating decision, the RO failed to find that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss; although properly notified of the denial, the Veteran failed to perfect his appeal of this decision.

5.  Evidence associated with the claims file since the January 2007 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2004 RO rating decision that denied the Veteran's service connection claim for a skin disorder also claimed as jungle rot is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  As evidence received since the RO's March 2004 denial is not new and material, the criteria for reopening the Veteran's service connection claim for a skin disorder, also claimed as jungle rot, are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  The March 2004 RO rating decision that denied the Veteran's service connection claim for frostbite bilateral legs is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

4.  As evidence received since the RO's March 2004 denial is not new and material, the criteria for reopening the Veteran's service connection claim for frostbite bilateral legs are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

5.  The January 2007 RO rating decision that failed to find that new and material evidence had been received to reopen the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in March 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Recently the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2009 correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the March 2009 VCAA notice letter shows the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for bilateral hearing loss, a skin disorder claimed as jungle rot, and frostbite bilateral legs.  This letter specifically defined new and material evidence.  The letter also advised the Veteran of why these claims were denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denials.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of these claims, or what information or evidence is necessary to reopen the claims, is not prejudicial to the Veteran's claims in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been obtained.  The Board notes that a VA examination or medical opinion in connection with this appeal cannot be provided for the Veteran's claims until such claims are successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran. 

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for a skin disorder claimed as jungle rot, for frostbite bilateral legs, and for bilateral hearing loss, and that the evidence is otherwise sufficient to award service connection for each claimed disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

As will be noted below in the discussion of the Veteran's various claims, he submitted significant new and material lay evidence from his sisters and himself with which to reopen his hearing loss claim, but the evidence submitted with which to reopen his claims for a skin disorder and for frostbite was merely cumulative of the existing evidence.

Skin Disorder and Frostbite

Claims for service connection for a skin condition, also claimed as jungle rot, and for frostbite bilateral legs were previously considered and denied by the RO in an August 2003 rating decision.  Within one year, while the August 2003 decision was still pending, in response to correspondence from the Veteran, the RO issued another rating decision in March 2004 in which it claimed that the Veteran had not in the interim provided material evidence with which to reopen either claim.  Since the March 2004 decision was rendered within one year of the August 2003 decision that was not yet then final, the RO in fact merely confirmed in March 2004 that both of these service connection claims were denied.  See 38 C.F.R. § 3.159 (b) (noting that new evidence received prior to the expiration of the appeal period (12 months) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  

The Veteran failed to appeal either denial and, therefore, the August 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented for each claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claims finding that neither alleged disorder occurred in service or was caused by his period of service.  

At the time of the August 2003 RO decision the evidence of record consisted of the Veteran's DD Form 214; notification from NPRC that his service treatment records had been destroyed in a fire and no Surgeon General Office Extracts were available; a signed but incomplete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) submitted in August 2003; VA outpatient treatment records dated from April 2002 to October 2002; an August 2003 memorandum from the RO detailing why the Veteran's service treatment records were not available; and written submissions from the Veteran.  

In his January 2003 signed statement, the Veteran stated that his skin disorder likely first occurred while he was assigned to duty in Panama.  He stated that he experienced a skin fungus, or "jungle rot," and that in addition he was exposed to harsh cleaning chemicals that were used to clean furnaces and stoves as part of his assigned duties.  He also stated that he experienced frostbite when he was stationed in Thule, Greenland, and now suffers from ongoing pain in his knees.  

His October 2003 signed statement indicated that he operated a LCM for the Army in Panama in the jungles with the 82nd Airborne Division and that he operated a LCM in Greenland and Newfoundland.  

In February 2009 the Veteran filed his application to reopen the previously denied claims of entitlement to service connection for a skin disorder and for frostbite bilateral legs.  Since the August 2003 RO decision the following evidence has been associated with the claims file: a copy of the Veteran's "Royal Order of the Blue Nile" certifying that the Veteran crossed the Arctic Circle in June 1952 while serving with the 373rd T.M.P. Det. No. 3; two lay statements from the Veteran's sisters received in March 2007; a certification of the Veteran's military service by the NPRC with notification that complete personnel and medical records cannot be reconstructed; VA outpatient treatment records dated in June 1999 and May 2009; and copies of written submissions from the Veteran and his representative.  

While arthritis of the knees is noted in the VA outpatient treatment records associated with the claims file, they do not show any treatment for any current residuals from frostbite of either leg or any treatment for any current residuals from a skin disorder or jungle rot.  

In his February 2009 signed statement and August 2010 VA Form 9, the Veteran asserted that two months of his tour in Panama were spent in preparation for the arrival of the 82nd Airborne Division as the 870th Engineer Battalion helped to clear trees from the jungle floor to create space.  He stated that he spent approximately 60 days in the jungle cutting trees and cutting thick jungle undergrowth from the muddy environment.  He said that his feet were submerged most of the day even though he wore the cotton socks and leather and canvas jungle boots that were issued.  During this time he asserts that he contracted a foot and hand fungus from overexposure to moisture, or "jungle rot."  He claimed that although he was treated with topical creams and powders the condition persisted and continued to this day.  

In his February 2009 signed statement and August 2010 VA Form 9, the Veteran also asserted that he was one of 12 personnel from the 307th Engineer Battalion who travelled to Thule, Greenland, where he operated LCMs from ship to shore on a daily basis.  He also said that his vessel was part of an 18-vessel convoy that crossed the Arctic Circle.  He stated that he incurred a frostbite injury to his legs while operating the LCM on open water for nearly a full day.  He said that he was treated by service personnel at Thule for a week and released after sufficient warming of the skin had occurred.  The Veteran claimed that this condition had made his legs hypersensitive to the cold and that it persists to this day.  

Thus, while the evidence received since August 2003 may be "new" in the sense that it was not previously of record, none of the evidence submitted since August 2003 is "material" for purposes of reopening the Veteran's claim for service connection for a skin disorder.  At the time of the August 2003 decision, despite the absence of service treatment records, there was lay evidence from the Veteran about his assignment to duty in Panama while in service where he claimed that he experienced a skin fungus, or jungle rot, and was exposed to harsh cleaning chemicals used to clean furnaces and stoves.  His October 2003 signed statement also indicated that he operated a LCM for the Army in the jungles of Panama with the 82nd Airborne Division.  But the RO denied service connection because the Veteran's alleged skin disorder neither occurred in service nor was caused by service.  There has been no additional evidence submitted after 2003 that his skin disorder was incurred in service.  Even if there was, none of the new evidence includes a current medical diagnosis of residuals of the Veteran's in-service jungle rot or a competent medical opinion to the effect that any currently diagnosed skin disorder represents residuals of jungle rot in service related to his period of active duty.  The additional lay evidence merely adds details about the Veteran's duty in Panama, which was known before the final August 2003 RO decision.  Therefore, the Veteran's application to reopen this claim must fail.  

Likewise, while the evidence received since August 2003 may be "new" in the sense that it was not previously of record, none of the evidence submitted since August 2003 is "material" for purposes of reopening the Veteran's claim for service connection for frostbite bilateral legs.  At the time of the August 2003 decision, despite the absence of service treatment records, there was lay evidence from the Veteran about his assignment to Greenland while in service where he claimed that he experienced frostbite in the line of duty.  His October 2003 signed statement also indicated that he operated a LCM for the Army in Greenland and Newfoundland.  But the RO denied service connection because the Veteran's frostbitten legs neither occurred in service nor were caused by service.  There has been no additional evidence submitted after 2003 that his alleged frostbite disorder was incurred in service.  Even if it was, none of the new evidence includes a current medical diagnosis of residuals of the Veteran's in-service frostbite or a competent medical opinion to the effect that any currently diagnosed disorder of the lower extremities represents residuals of frostbite of the legs in service related to his period of active duty.  The additional lay evidence submitted after 2003 merely adds details about the Veteran's duty in Greenland, which was known before the final August 2003 RO decision.  Therefore, the Veteran's application to reopen this claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since 2003 that relates to his alleged skin disorder and to frostbite is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating each claim.  It does not provide any relevant information that was not already known at the prior final denial.  What the medical evidence was missing prior to the August 2003 decision, and what it continues to lack, is any sort of competent medical treatment or opinion explaining that the Veteran has a current skin disorder or a current disorder of the lower extremities that is related to his period of active duty.

Therefore, the fact necessary to substantiate each claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating these claims has not been raised.  In sum, the evidence submitted since August 2003 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claims of entitlement to service connection for a skin condition, also claimed as jungle rot, and for frostbite bilateral legs.  Therefore, these claims cannot be reopened.

Hearing Loss

A claim for service connection for bilateral hearing loss was previously considered and denied by the RO in August 2003 and March 2004 rating decisions.  The Veteran sought to reopen his claim in June 2006, but the RO found in a January 2007 rating decision that new and material evidence had not been received to reopen the claim.  While the Veteran filed a Notice of Disagreement to begin to appeal this decision, he did not perfect his appeal after a Statement of the Case was issued in August 2007.  Therefore, this last denial in January 2007 is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim finding that no new and material evidence had been submitted to disturb its earlier conclusion that the Veteran's bilateral hearing loss neither occurred in service nor was caused by his period of service.  

At the time of the January 2007 RO decision that found no new and material evidence had been received to reopen the Veteran's service connection claim for bilateral hearing loss, the evidence of record consisted of the Veteran's DD Form 214; notification from the National Personnel Records Center (NPRC) that his service treatment records had been destroyed in a fire and no Surgeon General Office Extracts were available; a signed but incomplete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) submitted in August 2003; VA outpatient treatment records dated from April 2002 to October 2002 (which show a diagnosis of bilateral hearing loss and that the Veteran wore hearing aids); an August 2003 memorandum from the RO detailing why the Veteran's service treatment records were not available; a copy of the Veteran's "Royal Order of the Blue Nile" certifying that the Veteran crossed the Arctic Circle; and written submissions from the Veteran.  

In February 2009 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  Since the January 2007 RO decision the following evidence has been associated with the claims file: VA outpatient treatment records dated in June 1999 and May 2009; a December 2006 private audiogram; two lay statements from the Veteran's sisters received in March 2007; duplicate copies of the "Royal Order of the Blue Nile;" a certification of the Veteran's military service by the NPRC with notification that complete personnel and medical records cannot be reconstructed; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.  

The results of the December 2006 private audiogram are in graphical form rather than numeric.  However, this audiogram clearly shows hearing loss pursuant to VA regulations at 38 C.F.R. § 3.385 because the auditory thresholds in all five frequencies in both ears are registered below 40 decibels.  

The Veteran's signed statement of March 2007 related that he was trained to operate Landing Craft Medium (LCM) boats in service and that the constant roar of their diesel engines is what caused his hearing loss.  He enclosed two lay statements from his sisters in which they state that he returned home from active duty in 1953 with distinctive hearing loss which became worse as the years progressed.  

In his February 2009 signed statement and August 2010 VA Form 9, the Veteran asserted that in service he received advanced infantry training and light mortar training and was assigned to the 370th Amphibious Engineer Battalion in Panama and then sent to coxswain school where he learned to drive a LCM.  He stated that he was then assigned a craft belonging to the 370th Engineer Battalion, that this craft had a 325-horsepower diesel engine, that the boat also carried two .50-caliber machine guns mounted just in front of the coxswain's box, and that he operated the LCM for 16 months to transfer passengers and cargo from ship to shore.  The Veteran asserted that he suffered traumatic acoustical trauma on a near daily basis due to his proximity to the diesel engine.  He said that he often knelt near it for extended periods of time while it was running during maintenance.  He also claimed acoustic trauma on a monthly basis as the boat was operated at the open water firing range and the machine guns mounted in front of him were fired simultaneously.  He stated that the noise from the machine guns and diesel engine left him with a ringing in his ears that lasted several hours or a couple of days.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The evidence submitted subsequent to the January 2007 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above the claim was denied earlier because the RO considered that no new and material evidence had been submitted to disturb its original conclusion that hearing loss neither occurred in nor was caused by service.  The evidence received subsequent to the January 2007 RO decision includes lay evidence from the Veteran and his sisters.  The Veteran contends that he was exposed to significant acoustical trauma while in service and suggests this exposure to acoustical trauma is responsible for his current hearing loss disorder.  His sisters contended that the Veteran returned from active duty with distinctive hearing loss which only became worse over the years.

The Veteran and his sisters are competent to attest to symptoms they are capable of perceiving, such as his difficulty hearing in a noisy environment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The reports by the Veteran and his sisters are presumed credible for the purposes of reopening the claim as they have not been shown to be inherently false or untrue, or beyond their competence to make them.  See Justus, 3 Vet. App. at 513.  In addition, this new evidence has been submitted in a case where no service treatment records are available and the Board here has a heightened duty to assist the Veteran in developing his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, this is material evidence.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of diagnosis of bilateral hearing loss since service and the submission of the Veteran's explanation of service duties on noisy LCMs for 16 months.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence is related to the question whether any current hearing loss is due to the Veteran's period of active service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for bilateral hearing loss is reopened, and is further addressed in the Remand section below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for a skin disorder, also claimed as jungle rot, is denied.

As new and material evidence has not been received, the request to reopen a service connection claim for frostbite bilateral legs is denied.

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required for the Veteran's claim for service connection for bilateral hearing loss reopened on this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preliminary review of the record discloses that additional development is necessary concerning the Veteran's hearing loss claim.  It is clear from recent VA treatment records that the Veteran has current bilateral hearing loss and meets the first requirement for service connection.  While there are no service treatment records to show hearing loss during service, the Veteran has made competent and credible statements about his exposure to acoustic trauma while in service (see discussion above).  The Board finds that the Veteran's lay evidence of acoustic trauma while operating LCMs is credible evidence of the possible onset of hearing loss.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While hearing loss sufficient to merit service connection is measured under the provisions of 38 C.F.R. § 3.385, the Veteran is competent to describe acoustic trauma in service, even if actual hearing loss was not documented at the time.  Therefore, the Board finds that the second requirement for service connection has been met in this case.

However, regarding the third requirement for service connection, the Board finds there is still insufficient evidence in the record to determine how long the Veteran has had symptoms of hearing loss and whether they relate to his period of military service.  As the Veteran has never been provided a VA examination for his hearing loss claim, on remand the RO/AMC shall schedule the Veteran for an appropriate VA examination and medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any hearing loss disorder or who have provided hearing aids.  The RO/AMC shall ask the Veteran how long he has been wearing hearing aids and how long he went to each private provider or VA clinic.  Of particular interest are any records of evaluation and/or treatment from any VA audiology clinic since his October 15, 1999 VA audiological evaluation, which has not as yet been associated with the claims file.  

After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the RO/AMC shall schedule the Veteran for an appropriate examination of his claim for service connection for bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.  The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to the following:

Whether the Veteran's current hearing loss disorder is at least as likely as not (50 percent probability or greater) related to service.  In rendering an opinion on etiology, the examiner is reminded that he or she must consider the Veteran's complaints of hearing loss in service and since service in conjunction with the documented evidence of record.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including medical records and the Veteran's lay assertions.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


